Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the amendment filed on 1/26/2020 in which claims 1-9 and 11 are pending, claims 
1-2, 4, 5, and 8 are currently amended. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the supporting plate with a comb including teeth with the lower face of each of the teeth joined to the lateral face by opposite chamfered faces to form a shoulder; wherein one tooth is tapered toward the shoulder must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites that “the trimming blade head including a supporting plate having a comb provided thereon; the comb including a plurality of teeth which overlap the cutting edge, each of the teeth having an upper face 20A, two lateral faces, and a lower 

    PNG
    media_image1.png
    730
    899
    media_image1.png
    Greyscale

	As shown above, in this embodiment, the upper face 20A is above the lower face 20D.  There are two lateral faces 20B and 20C and two chamfered faces 20E and 20F.  The chamfered faces 20E and 20F connecting the lateral faces 20B and 20 C to the lower face 20D. However, in this embodiment, the supporting plate doesn’t have a comb provided thereon. 



    PNG
    media_image2.png
    781
    1420
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    995
    1311
    media_image3.png
    Greyscale

The upper face A is not above the lower face D as shown in the embodiment per Fig. 5A, annotated above. There are no chamfered faces being shown, and it is not clear how the lower face 20D would be connected to 20C via chamfered surfaces. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lewis (U.S. Patent 2,234,440). 
In regards to claim 1, as best understood, Lewis discloses a trimming blade system comprising: a trimming blade head (11/13), a blade (12) including a cutting edge, and a cover plate (11); the trimming blade head (11/13) including a supporting plate (13) having a comb (27) provided thereon; the comb including a plurality of teeth (27) which overlap the cutting edge (see fig. 5), each of the teeth (27) having an upper face, two lateral faces, and a lower face, the lower face of each of the teeth is joined to the lateral faces by opposite chamfered faces to form a shoulder (see figs 4/5); each one of the teeth is tapered toward the shoulder and is adjacent to a lower face of the blade, and the cutting edge (edge of 12) is positioned adjacent the shoulder (fig. 5); the trimming blade head (11/13) being configured for attachment to a shaving head (e.g. a head of handle 14).
In regards to claim 2, Lewis discloses wherein a front and a rear of the trimming blade head (11/13) corresponds, respectively, to a front and a rear of a cover plate (11).
In regards to claim 3, Lewis discloses wherein the cover plate (11) is disposed adjacent to a top surface of the blade (12).
In regards to claim 4, Lewis discloses wherein the plurality of teeth (27) project forwardly toward the front of the trimming blade head and are stepped rearwardly to form the shoulder (figs 4/5).

In regards to claim 6, Lewis discloses wherein a spacer (19) is disposed between the blade (12) and the support plate (13).
In regards to claim 7, Lewis discloses wherein an upper face of the spacer (19) is disposed adjacent to a lower face of the blade and a lower face of the spacer is disposed adjacent to an upper face of the support.
In regards to claim 8, Lewis discloses wherein the lower face (e.g. 26) of each of the plurality of teeth is flat and in contact with the blade (12).
In regards to claim 9, Lewis discloses wherein the blade (12) and blade support (13) are curved (fig. 5).
In regards to claim 11, Lewis discloses wherein the lateral faces are parallel to each other (fig. 3).

Response to Arguments
Applicant's arguments filed 1/26/2020 have been fully considered but they are not persuasive.  The Applicant contends that the drawings support the claimed invention, namely that the faces of the combs that form a shoulder are shown in the original disclosure. The Applicant alludes to figures 2A,2B, 4A, 4B, 5A, 5B and 7A-8B as showing these features.  While the Examiner would agree that these features are being shown on the cover plate 24, they are not being shown on the supporting plate 14 as is set forth in the claims. Claim 1, line 3, recites, “the trimming blade head including a The description is given in reference to the embodiments in which the comb 18 is provided on the cover plate 24, but the described features also apply to any other embodiments of the present invention, for example to the one in which the comb 18 is provided on the support plate 22, unless a specific description is given for a specific embodiment.”  This does not rectify the structural differences between the embodiments where the comb is on the support plate rather than the cover plate. 
The Applicants argue that Lewis does not disclose that the lower face of each of the teeth is joined to the lateral faces by opposite chamfered faces to form a shoulder.  The Examiners position is that Lewis discloses these features to the same degree that the Applicant’s invention shows these features.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LAURA M LEE/Primary Examiner, Art Unit 3724